737 N.W.2d 712 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonio Vallin BRIDGES, Defendant-Appellant.
Docket No. 134002. COA No. 274381.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 17, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for immediate consideration is DENIED.